Citation Nr: 0623748	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a right shoulder 
disability.  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1942 to 
September 1945, and from February 1946 to February 1947.  

By rating action in January 1959, the RO, in part, denied 
service connection for residuals of claimed back and right 
knee injuries.  The veteran was notified of this decision and 
did not appeal.  The veteran's requests to reopen the claim 
for a back disability were denied by the RO in November 1959, 
March 1987, and July 1989, on the grounds that new and 
material evidence had not been submitted.  Service connection 
hypertension was initially denied by the RO in March 1987, 
and a request to reopen the claim was denied in July 1989.  
The veteran was notified of these decisions and did not 
appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 2003 decision by 
the RO declined to reopen the claim of service connection for 
a back disability, and denied service connection for a heart 
disorder, right shoulder disability, and arthritis.  In June 
2005, a hearing was held at the RO before the undersigned 
member of the Board.  In September 2005, the Board, in part, 
remanded the issues currently on appeal for additional 
development.  

In a letter received in September 2003, the veteran raised 
the additional issue of service connection for headaches.  
This issue is not in appellate status and cannot be addressed 
in this decision.  Therefore, the matter is referred to the 
RO for appropriate action.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a back disability was last finally 
denied by an unappealed rating decision by the RO in July 
1989.  

3.  The additional evidence received since July 1989 is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

4.  A cardiovascular disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current heart disease is related to 
service.  

5.  A right shoulder disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current right shoulder disability 
is related to service.  

6.  Arthritis was not present in service or until many years 
after service, and there is no competent medical evidence 
that any current arthritis is related to service.  


CONCLUSIONS OF LAW

1.  The July 1989 RO decision that denied service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 
(West 2002 & Supp. 2005); C.F.R. §§ 3.104(a), 3.156(a), 
3.159, 20.1105 (2005).  

3.  The veteran does not have a heart disorder due to disease 
or injury which was incurred in or aggravated by service nor 
may any current cardiovascular disease be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2005).  

4.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

5.  The veteran does not have arthritis due to disease or 
injury which was incurred in or aggravated by service nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.159, 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2005).  

Prior to initial adjudication of the claims to reopen service 
connection for a back disability and service connection for 
heart disease, right shoulder disability, and arthritis, a 
letter dated in April 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was notified of the evidence that was needed to 
substantiate his claims, including to reopen the claim for a 
back disability, and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
give VA any evidence pertaining to his claims and to submit 
any evidence in his possession to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran's service medical records and all available 
private medical records and all VA records identified by the 
veteran have been obtained and associated with the claims 
file.  By letters dated in September and December 2005, the 
veteran was requested to complete and return Authorization 
and Consent to Release Information for two healthcare 
providers he identified at the personal hearing in June 2005 
so that VA could attempt to obtain recent treatment records 
from them.  The veteran did not respond to the requests nor 
did he provide VA with any pertinent evidence.  Therefore, VA 
is unable to assist him in obtaining this evidence.  The 
recent treatment records aside, there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims to reopen service connection 
for a back disability and service connection for a heart 
disorder, right shoulder disability, and arthritis, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis or cardiovascular disease manifests to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Finality
Back Disability

Before reaching the merits of the veteran's claim for a back 
disability, the Board must first determine whether the 
veteran's claim should be reopened.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claims to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a back injury was last 
finally denied by the RO in July 1989.  There was no appeal 
of this decision, and it became final.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  Here, the veteran's request to reopen the claim 
for residuals of a back injury was received in April 2002.  
Thus, the current appeal will be decided under the revised 
version of § 3.156(a) as is outlined in the decision below.  
The veteran and his representative were provided with the 
current regulations in the SSOC.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  

The evidence of record at the time of the January 1959 RO 
decision that initially denied service connection for a back 
disability included the veteran's service medical records and 
a statement from a private physician, dated in June 1956.  
The service medical records, including his separation 
examination in September 1945, re-enlistment examination in 
February 1946, and a separation examination in December 1946, 
were completely silent for any complaints, treatment, 
abnormalities, or diagnosis referable to any back problems 
during service.  The above noted examinations showed no 
musculoskeletal defects.  

The service medical records showed that the veteran was 
brought to the dispensary by another member of his unit in 
May 1945 for a contusion to the left side of his chest 
sustained in an automobile accident earlier that day.  There 
was no mention of any back problems or other injuries, and an 
x-ray study was negative.  The veteran was returned to duty 
and there was no further complaints or treatment for any 
residual disability.  

The letter from the private doctor in June 1956, indicated 
that the veteran had been a patient since February 1954, and 
that he was seen for a backache on three occasions over a 10 
day period in June 1956.  There were not specific clinical or 
diagnostic findings and no reported history of a back injury.  

Based on the evidence above, the RO, in January 1959, denied 
service connection for a back and right knee disability.  The 
veteran was notified of this decision and did not appeal.  

In November 1959, the RO denied the veteran's request to 
reopen the claim.  The evidence added to the record included 
a September 1959 VA x-ray study which showed no pertinent 
abnormalities of the lumbosacral spine other than curving of 
the spine to the right.  

In March 1987, and July 1989, the RO denied the veteran's 
request to reopen the claim on the basis that no new and 
material evidence had been submitted.  The only evidence 
added to the record showed treatment for injuries to the 
veteran's head, cervical spine, and right shoulder in an 
industrial accident in 1979.  The records indicated that he 
reinjured his cervical spin in 1982, and that he was seen for 
chronic problems ever since.  

The evidence added to the record since the July 1989 RO 
decision includes numerous private medical records from 1993 
to 2002, VA medical records from 2002 to 2006, and a 
transcript of a personal hearing at the RO in June 2005.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information relating any current back disability to 
service.  The private and VA medical records showed treatment 
on numerous occasions for various maladies, including 
degenerative disc disease of the cervical spine and 
complaints of low back pain.  In this regard, it is noted 
that when seen at a private medical facility in August 1997, 
the veteran reported a history of "neck" pain since an 
automobile accident.   However, when seen by VA in July 2003, 
the veteran reported a history of chronic "low back" pain 
since service.  Furthermore, none of the records showed a 
chronic "back" disability in service or until many years 
there after, nor did they offer an opinion relating any 
current back disability to military service.  

In any case, the additional medical reports are essentially 
cumulative and redundant of information previously 
considered.  The evidence previously reviewed showed no 
complaints, treatment, or objective evidence of a "back" 
problem in service or until many years thereafter.  

At the personal hearing, the veteran reported that he injured 
his back and right shoulder when the truck he was riding in 
the back of was struck head-on by another vehicle and he was 
thrown up against the cab.  He testified that he was treated 
at a field station and transferred to a general hospital 
where he remained for about three days.  He said that no x-
ray studies were taken because the field hospital did not 
have any equipment.  

Initially, the Board notes that service medical records 
showed that the veteran was treated at a dispensary in May 
1945, not 1944, for a contusion on the left side of his 
chest.  There was no mention of any back problems or injury 
to any other body part.  X-ray studies were taken, but did 
not reveal any pertinent abnormalities, and the veteran was 
not transferred to a general hospital, but rather discharged 
to duty.  

In any event, the veteran, as a layperson, is not competent 
to offer a medical opinion, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As a whole, the additional medical evidence does not offer 
any new probative information relating any current back 
disorder to service and is essentially cumulative of evidence 
already of record.  Therefore, the Board finds that the 
additional evidence is not new and material, since it does 
not include competent medical findings linking any current 
back disability to service.  The medical reports do not offer 
any new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for a back disability has not 
been presented.  

Heart, Right Shoulder, and Arthritis

The veteran contends that his right shoulder problems and 
arthritis, which he testified included the right knee (for 
which service connection was previously and finally denied by 
the RO in January 1959), were due to injuries he suffered in 
the motor vehicle accident in service in "1944."  (T p.15).  
He also contends that he had an irregular heart beat and a 
heart attack during his second period of service, and that 
this was the reason that he was separated from service and 
not recommended for further military training when discharged 
in February 1947.  (T p.9-10).  The veteran testified that he 
was treated for right shoulder and neck problems in "1944," 
including during his second period of service, and 
continuously ever since his discharge from service.  (T 
p.14).  

The service medical records, including his separation 
examination in September 1945, re-enlistment examination in 
February 1946, and a separation examination in December 1946, 
were are silent for any complaints, treatment, abnormalities, 
or diagnosis referable to an irregular heart beat, heart 
attack, or right shoulder problems in service.  The above 
noted examinations showed no musculoskeletal defects and a 
normal cardiovascular system.  His blood pressure at 
separation in September 1945 was 142/80, 118/82 on re-
enlistment in February 1946, and 108/58 on separation 
examination in December 1946.  Chest x-ray studies on each 
occasion were negative.  

The first evidence of any right shoulder problem was in the 
early 1980's.  A letter from a private physician in June 
1980, indicated that the veteran was under his care for 
cervical sprain with cervical radiculitis and vascular 
cephalagia secondary to a cervical spine injury he sustained 
at work in May 1979.  The physician noted that the veteran 
did not have hypertension, but was being treated with a 
hypertensive medication for relief of vascular headaches.  A 
surgeon's report in August 1981, indicated that the veteran 
had reinjured his neck when he was struck by an open tractor 
door earlier that day.  A report from Henry Ford Hospital 
dated in June 1985, indicated that the veteran sustained a 
direct blow to his head, neck, and shoulder area in 1979.  X-
ray studies in 1982 were normal, but by March 1983, showed 
definite findings of degeneration of the cervical spine and 
degenerative disc disease.  A report in April 1985, showed 
treatment for pain and numbness in the right shoulder and 
down the right upper extremity.  

The first evidence of any cardiovascular abnormality was 
noted on a private medical report in September 1985.  At that 
time, private physician indicated that the veteran had been 
under his care for hypertension and supraventricular 
tachycardia since 1983.  Another private medical report dated 
in February 1987, noted that the veteran reported the onset 
of heart problems in 1982.  The veteran also reported that he 
had a history of two "heart attacks," one in 1982 and the 
other in 1983.  

While the veteran asserts that his current heart and right 
shoulder problems were present in service, and that his 
arthritis was due to injuries sustained in service, the 
objective evidence shows no complaints, treatment, or 
pertinent abnormalities referable to any heart or right 
shoulder problems in service or until more than 32 years 
after his discharge from service, and no evidence of 
arthritis until some 36 years after discharge from service.  
Similarly, while he contends that he has been treated for 
heart and right shoulder problems continuously since service, 
the evidence of record shows no treatment by any healthcare 
provider for a right shoulder problem until an industrial 
accident in 1979, or for a cardiovascular disorder until 
1983.  

Moreover, the veteran has present no competent medical 
evidence attributing any current heart disorder, right 
shoulder disability, or arthritis to service or to any 
incident therein.  Although the veteran claims that his 
disabilities had their onset in service, there is no 
corroborative objective evidence of any in-service 
abnormalities.  The veteran's testimony and opinion that 
these disabilities are linked in any way with his service has 
little probative weight.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and a nexus to service).  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Inasmuch as there is no evidence of a heart disorder, right 
shoulder disability, or arthritis in service or 
cardiovascular disease or arthritis within one year of 
discharge from service, and no competent medical evidence 
relating any current disability to military service, the 
Board finds that there is no basis to grant service 
connection.  Accordingly, service connection for a heart 
disorder, right shoulder disability, and arthritis is denied.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disability, the 
appeal is denied.  

Service connection for a heart disorder is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for arthritis is denied.  




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


